t c memo united_states tax_court john d nye and rose m nye petitioners v commissioner of internal revenue respondent docket no filed date james l chase for petitioners john w sheffield iii and edwin b cleverdon for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment as supplemented the court shall grant that motion respondent filed a motion for summary_judgment respondent’s motion petitioners filed a response to respondent’s motion petitioners’ response and continued background the record for purposes of respondent’s motion establishes the parties agree with and or the parties do not dispute the following factual background petitioners resided in florida at the time they filed the petition on date the circuit_court in and for the county of santa rosa florida santa rosa circuit_court issued a final judgment titled final judgment for dissolution of marriage dissolution judgment with respect to the petition for dissolution of marriage that john david nye mr nye a petitioner herein had filed in that court in the dissolution judgment the santa rosa circuit_court ordered and adjudged inter alia that the marriage between mr nye and alice c nye was dissolved the dissolution judgment also ordered and adjudged that the parties mr nye and alice c nye have freely and voluntarily entered into a separation and property settlement agreement dated august continued respondent filed a reply to petitioners’ response respondent’s reply the court did not find respondent’s motion petitioners’ response and respondent’s reply to be helpful in resolving the issue presented in respondent’s motion as a result the court ordered the parties to supplement their respective filings respondent filed a supplement to respondent’s motion and petitioners filed a supplement to petitioners’ response unfortunately the court did not find those respective supplements to be helpful the original being attached hereto incorporated herein and the parties shall comply with its terms the separation and property settlement agreement dated date property settlement agreement that the santa rosa circuit_court incorporated into its dissolution judgment the terms of which that court required mr nye and alice c nye to follow provided in pertinent part alimony the husband shall pay to the wife as and for permanent alimony the sum of dollar_figure per month to be paid on the first day of each month beginning with the first day of the first month after the execution of this agreement and continuing in a like manner until the wife dies or remarries or until the husband dies in addition to permanent alimony the husband shall pay rehabilitative alimony in the amount of dollar_figure per month for thirty months beginning with the first day of the first month after execution of this agreement the rehabilitative alimony shall terminate upon the remarriage of the wife or upon the death of either party lump sum alimony as and for lump sum alimony the husband agrees to assist the wife in the purchase of a home to be the parties herein are in agreement that mr nye and alice c nye agreed as part of their property settlement agreement that at the earlier of mr nye’s death or the death of both of his parents mr nye would transfer to alice c nye title to certain real_property titled in his name subject_to any existing mortgage mr nye’s real_property they also agree that at the time of the divorce judgment mr nye’s parents were residing in that real_property in addition the parties agree that the estimated value of mr nye’s real_property was dollar_figure although they disagree as to when that property was so valued the parties also disagree about whether the mortgage loan to which mr nye’s real_property was subject at the time it was so valued was dollar_figure or dollar_figure those disagreements are not material to our determination of whether to grant respondent’s motion titled in her name should she choose to buy another home within three years of the date of this agreement if the wife elects to purchase a home within three years of the date of this agreement the husband shall provide for her down payment not to exceed dollar_figure the wife shall give the husband no less than days notice of her intent to purchase a home and her demand that he provide the down payment up to dollar_figure medical insurance for wife as additional support for the wife the husband shall attempt to obtain and shall maintain major medical health insurance for the wife and provide her with proof of insurance and claims information if the wife is uninsurable or if the husband is otherwise unable to obtain insurance for her he shall pay dollar_figure per month directly to the wife in lieu of providing major medical insurance this insurance obligation shall continue as long as the husband is obligated to pay permanent alimony around the end of alice c nye filed with the santa rosa circuit_court a document titled supplemental petition for modification petition for modification of dissolution judgment in that petition alice c nye requested that court to modify its dissolution judgment by increasing the amount of support payable to her by the former husband mr nye in the form of alimony and in the form of additional funds to purchase medical insurance for herself as provided for in the final judgment dissolution judgment which adopted and incorporated the parties’ marital settlement agreement property settlement agreement mr nye also filed a petition with the santa rosa circuit_court the record does not establish what mr nye sought in that petition on date while alice c nye’s petition for modification of dissolution judgment was pending in the santa rosa circuit_court dissolution judgment modification case she and mr nye signed a document titled mediation settlement agreement mediation agreement in that agreement alice c nye and mr nye agreed to the following settlement of that dissolution judgment modification case pending in the santa rosa circuit_court the undersigned parties hereby agree to fully settle this case as follows fh mr nye to pay fw alice c nye dollar_figure before date and fully promptly pay all alimony until fw receives the dollar_figure and fw to quit claim whisper pine dr gulf breeze to fh after payment no further alimony insurance other obligations shall be due from fh to fw each party to pay own attorneys fees and costs november december alimony payments past due shall be paid no later than date by letter dated date ms anderson’s date letter kathleen e anderson ms anderson the attorney who was representing alice c nye in the dissolution judgment modification case notified james l chase mr chase who was representing mr nye in that case that inter alia she would not file with and for consideration by the santa rosa circuit_court a proposed final judgment resolving alice c nye’s petition for modification of mr chase also is attorney of record for petitioners in the instant case dissolution judgment until mr nye made on or before date a payment of dollar_figure to alice c nye to which he had agreed in the mediation agreement ms anderson’s date letter stated we received a telephone call from your office inquiring as to the proposed final judgment of modification pursuant to my previous correspondence to you i will not file this document until your client has paid mine if your client pays mine prior to the drop dead date as set forth in the agreement then upon receipt of the funds due and owing to my client i will forward the proposed final judgment of modification to the court i enclose herewith a proposed final judgment of modification for your review and initialing however again i will not forward this document along to the court until my client has been paid similarly and as previously stated in my correspondence to you my client will not execute the quit claim deed of the property to your client until she has received the funds due and owing to her as set forth in the mediated settlement agreement i am sure you understand my rationale for this on date mr nye made a payment of dollar_figure dollar_figure payment to alice c nye to which he had agreed in the mediation agreement thereafter on date the santa rosa circuit_court issued a final judgment titled final judgment of modification modification judgment in the dissolution judgment modification case in the modification judgment that court incorporated by reference into that judgment and approved the mediation agreement between mr nye and alice c nye the modification judgment ordered and adjudged the parties’ mediation settlement agreement entered into and executed by the respective parties on date is hereby adopted by the court and the parties are ordered to comply with the terms and conditions set forth in the attached mediation and settlement agreement petitioners filed a federal_income_tax tax_return for their taxable_year return in that return they claimed an alimony deduction under sec_215 for the dollar_figure payment that mr nye made to alice c nye on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year in that notice respondent disallowed dollar_figure of the dollar_figure payment that petitioners claimed as an alimony deduction in their return and allowed dollar_figure of that payment as an alimony deduction in the all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the dollar_figure of the dollar_figure payment that respondent allowed as an alimony deduction in the notice is equal to the sum of the respective amounts for permanent alimony dollar_figure and for medical insurance dollar_figure that mr nye was required to pay each month under the property settlement agreement that was incorporated into the dissolution judgment the dollar_figure that respondent allowed as an alimony deduction in the notice is not at issue in this case notice respondent also determined that petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 in the petition petitioners alleged error solely with respect to respondent’s determination that they are not entitled to deduct as alimony for their taxable_year the full amount of mr nye’s dollar_figure payment to alice c nye they alleged no error in the petition with respect to respondent’s determination to impose on them the accuracy-related_penalty under sec_6662 discussion the issue presented in respondent’s motion is whether petitioners are entitled to deduct as alimony under sec_215 dollar_figure payment at issue of the dollar_figure payment that mr nye made to alice c nye on date before the santa rosa circuit_court issued its modification judgment on date into which that court incorporated the mediation agreement that required mr nye to make that dollar_figure payment to alice c nye respondent made certain other determinations in the notice the resolution of the propriety of which depends on our resolution of the issue under sec_215 presented in respondent’s motion in fact petitioners alleged in the petition that t he only issue is the deductibility of the dollar_figure as alimony see supra note petitioners do not claim that the court should deny respondent’s motion on the ground that there is any genuine dispute as to any material fact for trial that the court must first resolve before deciding whether petitioners are entitled to deduct as alimony under sec_215 the payment at issue in fact in petitioners’ response petitioners ask the court not only to deny that motion but also to grant summary_judgment in favor of the petitioners the court agrees with the parties that there is no genuine dispute as to any material fact for trial the court disagrees with petitioners that it should deny respondent’s motion and that they are entitled to summary adjudication in their favor on the issue under sec_215 presented in that motion sec_215 allows an individual to deduct an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_215 defines the term alimony_or_separate_maintenance_payment for purposes of sec_215 to mean any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides the following definition of the term alimony_or_separate_maintenance_payment sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides the following definition of the term divorce_or_separation_instrument used in sec_71 and b sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- divorce_or_separation_instrument --the term divorce_or_separation_instrument means- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the parties agree that the payment at issue must meet all four requirements in sec_71 through d in order to constitute an alimony_or_separate_maintenance_payment that is deductible under sec_215 and includible in the income of the recipient under sec_71 they disagree as to whether that payment satisfies the requirement in sec_71 and the requirement in sec_71 consistent with sec_71 sec_61 defines gross_income to mean all income from whatever source derived including alimony and separate_maintenance payments it is respondent’s position that the payment at issue satisfies neither sec_71 nor sec_71 the court considers only whether the payment at issue satisfies the requirement in sec_71 that is because resolution of that question resolves the issue of whether petitioners are entitled to deduct that payment as alimony under sec_215 the parties agree that on date the effective date of the mediation agreement between mr nye and alice c nye that agreement became binding on mr nye and alice c nye and mr nye became obligated pursuant thereto to make the dollar_figure payment to alice c nye on or before date the requirement in sec_71 is satisfied if the payor has no liability to make any payment for any period after the death of the payee spouse and no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse whether that requirement is satisfied is determined by the terms of the applicable instrument or if the instrument is silent on the matter by state law see kean v commissioner tcmemo_2003_163 aff’d 407_f3d_186 3d cir the court turns first to the terms of the mediation agreement that agreement is silent as to whether mr nye’s obligation in that agreement to make the dollar_figure payment to alice c nye would have terminated if she or he had died after date the effective date of that agreement and before the santa rosa circuit_court had decided what if any_action to take with respect to alice c nye’s petition for modification of dissolution judgment that was pending in that court because the mediation agreement is silent the court turns for guidance to the law of the state of florida florida law the court finds van boven v first nat’l bank in palm beach so 2d fla dist ct app to be instructive like the instant case van boven involved a divorced couple who had entered into a written_agreement van boven separation agreement that provided inter alia for the payment of periodic alimony by the former husband to the former wife and that the local florida circuit_court florida circuit_court had approved and incorporated into the final decree divorcing them van boven divorce decree id pincite as is true in the instant case in van boven the former husband filed in the florida circuit_court a petition for modification of the van the court’s research did not lead the court to any opinion of the florida supreme court the highest court in florida that had like van boven v first nat’l bank in palm beach so 2d fla dist ct app facts essentially the same as the facts involved in the instant case in the instant case both the former husband and the former wife filed a petition boven divorce decree van boven modification proceeding in which he sought to modify the amount of the periodic alimony payments that he was obligated under that divorce decree to make to the former wife id as is also true in the instant case in van boven during the pendency of the van boven modification proceeding the former husband and the former wife entered into a written_agreement van boven settlement agreement to settle that proceeding like the mediation agreement involved in the instant case the van boven settlement agreement involved in the van boven case provided that the former husband agreed to pay a lump sum of money to the former wife in exchange for her agreement to discharge him from his obligation under the van boven divorce decree to pay periodic alimony to her id pincite in contrast to the instant case however in van boven the former wife died before the former husband had made full payment to her of the lump sum of money that he was required to pay to her under the van boven settlement agreement and before the florida circuit_court had decided what if any_action to take with respect to the van boven modification proceeding id after the former the lump sum of money that the former husband agreed in the van boven settlement agreement to pay to the former wife was payable in installments van boven so 2d pincite see supra note wife died the executor of her estate was substituted as a party in the van boven modification proceeding and filed a separate petition for modification of the van boven divorce decree van boven so 2d pincite in that petition for modification the executor of the former wife’s estate asked the florida circuit_court to approve the van boven settlement agreement enter a judgment modifying the van boven divorce decree by incorporating that agreement into that decree and order the former husband to comply with the modified van boven divorce decree id after concluding that the van boven settlement agreement did not provide for the payment of alimony but instead provided for the payment of a lump sum of money in lieu of all claims of alimony the florida circuit_court granted the relief sought in the petition for modification of the van boven divorce decree that the former wife’s estate had filed in that court after she died id the former husband appealed id the florida district_court of appeals framed the issue presented to it on appeal in van boven as follows whether a court of equity may modify the alimony provisions in a final divorce decree subsequent to the death of the former wife id the florida district_court of appeals addressed the propriety of the florida circuit court’s determination that the van boven settlement agreement provided for the payment of a lump sum of money in lieu of all claims of alimony id pincite after examining that agreement which is similar in all material respects to the mediation agreement involved in the instant case the florida district_court of appeals concluded that the van boven settlement agreement when viewed in its proper prospective sic could not be for anything other than lump sum alimony id the florida district_court of appeals observed that if the florida circuit_court had approved the van boven settlement agreement and had entered a judgment modifying the van boven divorce decree by incorporating that agreement into that decree before the former wife had died the florida district_court of appeals would have had no difficulty in concluding that the modification of the final decree by the florida circuit_court fixed appellant’s former husband’s obligation for the entire lump sum as of the time of the modification even though the former wife’s death should occur thereafter id pincite however because the former wife had died before the florida circuit_court had modified the van boven divorce decree by incorporating the van boven settlement agreement into that decree the florida district_court of appeals held that the florida circuit_court did not have jurisdiction to modify the periodic alimony provisions in the van boven divorce decree after the death of the former wife id nonetheless the florida district_court of appeals observed several times in van boven that under florida law governing contracts florida contract law the executor of the former wife’s estate might have rights under the van boven settlement agreement moreover in dismissing the petition for modification of the van boven divorce decree that the executor of the former wife’s estate had filed the florida district_court of appeals did so without prejudice to any rights which appellee executor of the former wife’s estate may have under either of the written contracts ie the van boven separation agreement and the van boven settlement agreement between appellant former husband and his former wife van boven so 2d pincite under florida contract law when one of the parties to a contract dies that party’s rights and obligations under the contract generally survive that party’s death and become binding on and enforceable by the personal representative of that party’s estate see eg frissell v nichols so fla hiers v thomas so 2d fla dist ct app the court concludes that under florida contract law mr nye’s obligation under the mediation agreement to make the dollar_figure payment to alice c nye the florida district_court of appeals stated several times that it was not addressing the issue of the contractual liability of the former husband under the van boven settlement agreement see van boven so 2d pincite n would not have terminated if she or he had died after date the effective date of that agreement and before the santa rosa circuit_court had decided what if any_action to take with respect to alice c nye’s petition for modification of dissolution judgment pending in that court the court further concludes that the payment at issue does not satisfy the requirement in sec_71 the court holds that petitioners are not entitled to deduct the payment at issue as alimony under sec_215 the court has considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure the court shall address respondent’s argument in respondent’s motion that petitioners are deemed to have conceded respondent’s determination in the notice that they are liable for their taxable_year for the accuracy-related_penalty under sec_6662 in support of that argument respondent relies on rule b and caselaw thereunder and points out that petitioners alleged in the petition that t he only issue is the deductibility of the dollar_figure payment as alimony petitioners counter in petitioners’ response that m ere failure of the taxpayer to include in his assignments of error the commissioner’s penalty determinations did not foreclose the taxpayer from contesting them the authority on which petitioners rely to support that proposition is 235_f2d_112 5th cir rev’g tcmemo_1955_220 birdwell is materially distinguishable from the instant case and petitioners’ reliance on birdwell is misplaced this court has consistently applied rule b and has held that pursuant to that rule a taxpayer is deemed to have conceded a determination of the commissioner of internal revenue with respect to which the taxpayer has not alleged error in the petition see eg funk v continued to reflect the foregoing an order granting respondent’s motion as supplemented and decision for respondent will be entered continued commissioner 123_tc_213 the court concludes that petitioners are deemed to have conceded the accuracy-related_penalty under sec_6662 that respondent determined to impose on them assuming arguendo that the court had not concluded that petitioners are deemed to have conceded respondent’s determination to impose the accuracy- related penalty on them the only argument that petitioners advance in their response to respondent’s motion as to why they are not liable for that penalty is that based on the facts it is petitioners’ position that the proposed deficiency determination is incorrect and therefore there is no basis for a proposed assessment of a negligence_penalty the court has sustained respondent’s determination to disallow the payment at issue as an alimony deduction and petitioners have not suggested that there is any other reason the court should not sustain the determination under sec_6662 assuming arguendo that the court had not concluded that petitioners are deemed to have conceded respondent’s determination to impose the accuracy-related_penalty on them the court would conclude that petitioners are liable for their taxable_year for that penalty
